Citation Nr: 0024458	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  95-31 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right hand carpal 
tunnel syndrome.

2.  Entitlement to a compensable evaluation for right 
calcaneal spur.

3.  Entitlement to a compensable evaluation for left 
calcaneal spur.

4.  Entitlement to a higher evaluation for residuals of a 
left index finger injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

  Author  Robert E. P. Jones, Counsel 


INTRODUCTION

The veteran served on active duty from July 1974 until his 
retirement in July 1994.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. 


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service 
connection for right hand carpal tunnel syndrome is 
plausible.

2.  The veteran's bilateral calcaneal spurs are manifested 
by daily heel pain after prolonged walking.

3.  The veteran has some numbness, tingling, and limitation 
of motion of the left index finger.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
right hand carpal tunnel syndrome is well grounded.  
38 U.S.C.A. § 5107(a) (1999).

2.  The criteria for a compensable rating for right 
calcaneal spur have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 
5003, 5015, 5284 (1999).

3.  The criteria for a compensable rating for left calcaneal 
spur have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5015, 5284.

4.  The criteria for a rating in excess of 10 percent for 
residuals of a left index finger injury not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5153, 5225 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Hand Carpal Tunnel Syndrome

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA §§ 1110, 1131 (West 1991).  Service connection may 
be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
CFR sec. 3.303(d)(1999).

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993). 

The veteran contends that he is entitled to service 
connection for right hand carpal tunnel syndrome.  On a 
March 1994 report of medical history, the veteran reported 
that he had recent onset of mild carpal tunnel syndrome.  
The examiner noted that the condition was currently 
asymptomatic.  The veteran was noted to have carpal tunnel 
syndrome on VA examination in September 1994.  As the 
veteran complained of numbness and tingling of the right 
hand in service and since the veteran was diagnosed as 
having carpal tunnel syndrome within one year of discharge 
from service, the Board finds that the claim for service 
connection for right hand carpal tunnel syndrome is well 
grounded.  This claim will be addressed in the remand 
portion of this decision.

II.  Increased Rating Claims

Initially, the Board notes that the veteran's claims for 
higher ratings for his service-connected disabilities are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts 
related to the veteran's calcaneal spurs have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a).

The veteran's appeal stems from an original rating decision 
granting service connection for right and left calcaneal 
spurs and granting service connection for residuals of a 
left index finger injury.  Therefore, separate ratings may, 
if warranted,  be assigned for separate periods of time 
based on facts found, a practice known as "staged 
ratings".  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disabilities at issue.  The 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote in-service clinical histories and findings 
pertaining the veteran's right and left calcaneal spur 
disabilities and the residuals of a left finger injury, 
except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 

(1999).  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A.  Calcaneal Spurs

The veteran was granted service connection and 
noncompensable ratings for his right and left calcaneal spur 
disabilities by rating action in January 1995.  The 
noncompensable ratings have been effective since discharge 
from service.

The service medical records reveal that the veteran 
complained of bilateral heel pain in service.  He was found 
to have bilateral calcaneal spurs.  In March 1993, he 
complained of left heel pain in the morning and after 
exercise.  He also reported right heel pain.  He indicated 
that shoes were okay.  March 1994 records indicate that the 
veteran found orthotics to be very helpful and that he 
wanted a permanent pair.  On discharge examination in March 
1994, the veteran reported bilateral heel spurs.  The 
examiner noted that the heel spurs were not considered 
disabling at that time.  

On VA examination in September 1994, the veteran reported 
bilateral foot pain since 1991.  The examiner noted that in 
service the veteran had been diagnosed with plantar 
fasciitis and bilateral heel spurs and treated with orthotic 
shoe inserts.  The veteran reported that the shoe inserts 
did alleviate most of his pain.  On examination, the 
veteran's feet were normal bilaterally, with nontender 
soles.  The examiner found no plantar tenderness consistent 
with fasciitis, but the veteran did 

report tenderness in the past.  The examiner noted that the 
veteran was successfully being treated with orthotic shoe 
inserts for the heel spurs.

The veteran appeared before a hearing officer at the RO in 
September 1995.  He testified that the spurs did not bother 
him a whole lot during the day while he was up and moving.  
He stated that they hurt when he first got up in the morning 
or if he got up in the middle of the night.  He had to walk 
very gingerly because his feet would be sore and tender.  
After five or ten minutes he was able to walk normally.  The 
veteran stated that, if he stepped on a rock or something, 
he had excruciating pain.  The veteran reported that he 
usually wore shoes all the time because they added support 
and helped prevent any direct pressure onto the heel spurs.

On VA examination in April 1998, the veteran reported that 
his new job required prolonged walking, and he reported that 
he, consequently, had daily heel pain.  Examination of the 
feet revealed no tenderness to the ball of the feet or to 
the midfoot.  There was tenderness in the calcaneal region 
to deep palpation, bilaterally.  The impressions included 
bilateral heel spurs.

The veteran's heel spurs are currently evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5015, 
benign new growths of bone.  That DC provides for evaluation 
on the basis of degenerative arthritis.

Diagnostic Code 5003 provides, in pertinent part, that 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is for 
assignment when there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  In the absence of 
limitation of motion, a 10 percent rating is for assignment 
when there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 pct and 10 pct ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion. Note (2) provides that the 20 pct and 
10 pct ratings based on X-ray findings, above, will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024 (emphasis added), inclusive.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Code 5284 provides a 10 percent rating for 
moderate foot injury; 20 percent for a moderately severe 
foot injury; and 30 percent for a severe foot injury.

The record does not reveal that the veteran has any loss of 
motion of the feet due to his calcaneal spurs. The veteran 
reported bilateral heel pain secondary to prolonged walking 
at work on VA examination in April 1998.  However, that 
examination only showed heel tenderness on deep palpation, 
not limitation of motion.  Because the heel spurs do not 
result in any limitation of motion, the veteran is not 
entitled to a compensable rating for either calcaneal spur 
under the Diagnostic Code 5015.  Nor does the medical 
evidence of record indicate that the veteran's calcaneal 
spurs result in disability that could be described as a 
moderate foot injury.  Accordingly, the veteran does not 
meet the requirements for a compensable rating for either of 
his calcaneal spurs under Diagnostic Code 5284.  While the 
veteran has asserted that he is entitled to a 10 percent 
rating under the rating criteria for arthritis of the joints 
when there is no limitation of motion, Diagnostic Code 5003 
specifically states that disabilities rated under Diagnostic 
Code 5015, which is the rating for the veteran's calcaneal 
spurs, are excluded from being rated under that section of 
Diagnostic Code 5003. 

However, 38 C.F.R. § 4.59 provides that, with any form of 
arthritis, painful motion is an important factor of 
disability, and it is the intention of the rating schedule 
to recognize actually painful joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  In the veteran's case, this regulatory provision 
requires assignment of 10 percent evaluations for his 
calcaneal spurs, which have been shown on VA examination to 
be objectively painful.  However, as explained above, there 
is no basis for assignment of evaluations in excess of 10 
percent under any DC.

B.  Left Index Finger

On VA examination in September 1994, the veteran reported 
that he had had a laceration of the left index finger in 
1993.  He had loss of flexion in that finger due to a tendon 
rupture.  He had had two surgeries to return the tendon to 
its proper place, but he still did not have normal use of 
that finger.  The veteran reported numbness to the distal 
part of that finger.  Examination revealed the veteran to 
have full metacarpophalangeal joint flexion.  The proximal 
interphalangeal joint flexion was limited to 100 degrees.  
Distal phalangeal join flexion was limited to 10 degrees.  
There was full extension of the left index finger.

At the September 1995 hearing, the veteran testified that he 
was unable to move his left index finger very much.  He also 
reported numbness in that finger and that he often used the 
middle finger of the left hand instead of his disabled index 
finger.  The veteran stated that he was right handed.

By rating action in January 1996, the veteran was granted a 
10 percent rating for the residuals of his left index finger 
injury, effective from discharge from service.  

The veteran's current 10 percent rating is the maximum 
available rating under Diagnostic Code 5225 for ankylosis of 
the index finger.  This DC contains a note that extremely 
unfavorable ankylosis is to be rated as amputation under 
Diagnostic Code 5153.  While the veteran has some loss of 
motion and some numbness and weakness of the left index 
finger, he does not have ankylosis of that finger, much less 
extremely unfavorable ankylosis of that finger.  
Accordingly, the veteran is not entitled to a rating in 
excess of 10 percent for his residuals of a left index 
finger injury under any applicable DC.  As the veteran has 
not met the criteria for a higher rating at any time since 
discharge from service, staged ratings for the veteran's 
residuals of a left index finger injury are not warranted.  
See Fenderson.  The preponderance of the evidence is against 
the claim, and so the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b). 



ORDER

The claim of entitlement to service connection for right 
hand carpal tunnel syndrome is found to be well grounded 
and, to that extent, the appeal on that issue is granted.

An evaluation of 10 percent for right calcaneal spur is 
granted, subject to governing regulations concerning the 
payment of monetary awards.

An evaluation of 10 percent for left calcaneal spur is 
granted, subject to governing regulations concerning the 
payment of monetary awards.

Entitlement to a higher rating for residuals of a left index 
finger injury is denied.


REMAND

While the veteran has reported numbness and tingling of the 
right hand since just prior to discharge from service, the 
record fails to show that any diagnostic testing has been 
accomplished to determine what, if any, right upper 
extremity nerve disability he may have.  Postservice VA 
examinations in September 1994 and April 1998 resulted in 
conflicting findings as to what kind of right hand nerve 
impairment the veteran experiences; the findings at each VA 
examination were apparently based totally on the veteran's 
subjective complaints, without accompanying objective 
findings of disability.  In addition, the Board notes that 
the veteran has not had a VA neurological examination.  The 
Board is of the opinion that a VA neurological examination 
of the veteran is required.

The Board advises the veteran that, when a claimant, without 
good cause, fails to report for a necessary VA examination, 
a claim for an increased rating shall be denied.  38 C.F.R. 
§ 3.655.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran 
and request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
a right hand nerve disability.  With any 
necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran, which are not 
currently of record.  

2.  When the above actions have been 
accomplished, the RO should make 
arrangements for the veteran to be 
scheduled for VA neurological 
examination of the right upper 
extremity.  The veteran's claims file 
and a copy of this REMAND must be made 
available to and reviewed by the 
examiner.  All indicated tests and 
studies deemed necessary, including an 
electromyogram, should be performed.  
The examiner should determine whether 
the veteran currently has right carpal 
tunnel syndrome and indicate whether any 
current disability of the right upper 
extremity, to include right carpal 
tunnel syndrome, is consistent with the 
veteran's March 1994 report of medical 
history showing the presence of that 
disability.

3.  After receipt of the examination 
report and a determination that the 
report is in compliance with the 
instructions set forth above, the RO 
should readjudicate the veteran's claim.  
If the examination report is deficient, 
it should be returned for completion.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
veteran should then be provided an 
appropriate opportunity to respond.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is further notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 

